DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  “The method of claim 10” should be changed to “The method of claim 9”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the electrical signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the electrical signal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,809,471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, 
Claim 1 of Application No. 17/002918
Claim 1 of US Patent No. 10,809,471 B2
A pluggable optical module configured to be integrated to a host interface of a network equipment for tapping a signal of an optical transport link comprising: a first optical interface; 
A pluggable optical module configured to be integrated to a host interface of a network equipment for tapping a signal of an optical transport link comprising: a first optical interface; 
a second optical interface; 
a second optical interface; 
a passive optical tap creating a copy of an optical signal received from the first optical interface and transmitting the optical signal on the second optical interface, the passive optical tap transmitting the copy of the optical signal to an optical receiver; 
a passive optical tap creating a copy of an optical signal received from the first optical interface and transmitting the optical signal on the second optical interface, the passive optical tap transmitting the copy of the optical signal to an active optical receiver; 
the optical receiver transmitting the copy of the optical signal to the host interface coupled to the optical receiver; and wherein
the active optical receiver converting the copy of the optical signal to an electrical signal; the host interface coupled to the active optical receiver, the host interface receiving the converted electrical signal, wherein 

the passive optical tap can be disconnected from the pluggable optical module with no interruption to a tapped link communication.


	However, Claim 1 of Application No. 17/002918 differ from Claim 1 of U.S. Patent No. 10,809,471 B2 because Claim 1 of Application No. 17/002918 does not include “a housing compatible with a pluggable transceiver module of the network equipment, the pluggable optical module disposed within the housing; the passive optical tap transmits the copy of the optical signal within the housing to the active optical tap via a free space transmission path.”
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 2, 
Claim 2 of Application No. 17/002918
Claim 2 of US Patent No. 10,809,471 B2
The pluggable optical module of claim 1 wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XENPAK.
The pluggable optical module of claim 1 wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XENPAK.


	Regarding claim 3,

Claim 3 of US Patent No. 10,809,471 B2
The pluggable optical module of claim 1 wherein creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit.
The pluggable optical module of claim 1 wherein creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit.


	Regarding claim 4,
Claim 4 of Application No. 17/002918
Claim 4 of US Patent No. 10,809,471 B2
The pluggable optical module of claim 1 further comprising a smart function module to modify the electrical signal before sending to the host interface.
The pluggable optical module of claim 1 further comprising a smart function module to modify the electrical signal before sending to the host interface.


	Regarding claim 5, 
Claim 5 of Application No. 17/002918
Claim 5 of US Patent No. 10,809,471 B2
The pluggable optical module of claim 4 wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame.
The pluggable optical module of claim 4 wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame.


	Regarding claim 6, 

Claim 1 of US Patent No. 10,809,471 B2
A method for tapping an optical signal of an optical transport link coupled to a pluggable optical module configured to be integrated to a host interface of a network equipment comprising: creating a copy, by a passive optical tap, of an optical signal received from a first optical interface and transmitting the optical signal on a second optical interface; 
A pluggable optical module configured to be integrated to a host interface of a network equipment for tapping a signal of an optical transport link comprising: a passive optical tap creating a copy of an optical signal received from the first optical interface and transmitting the optical signal on the second optical interface, 
transmitting the copy of the optical signal to an optical receiver; 
the passive optical tap transmitting the copy of the optical signal to an active optical receiver;
transmitting, by the optical received, the copy of the optical signal to the host interface; and wherein 
the active optical receiver converting the copy of the optical signal to an electrical signal; the host interface coupled to the active optical receiver, the host interface receiving the converted electrical signal, wherein
the passive optical tap can be disconnected from the pluggable optical module with no interruption to the optical signal.
the passive optical tap can be disconnected from the pluggable optical module with no interruption to a tapped link communication.


	However, Claim 6 of Application No. 17/002918 differ from Claim 1 of U.S. Patent No. 10,809,471 B2 because Claim 6 of Application No. 17/002918 does not include “a housing compatible with a pluggable transceiver module of the network equipment, the pluggable optical module disposed 
	It is clear that all the elements of the application claim 6 are to be found in patent claim 1 (as the application claim 6 fully encompasses patent claim 1).  The difference between the application claim 6 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 6.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 6 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 7, 
Claim 7 of Application No. 17/002918
Claim 2 of US Patent No. 10,809,471 B2
The method of claim 6 wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XENPAK.
The pluggable optical module of claim 1 wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XENPAK.

	Regarding claim 8,
Claim 8 of Application No. 17/002918
Claim 3 of US Patent No. 10,809,471 B2
The method of claim 6 wherein creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit.
The pluggable optical module of claim 1 wherein creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit.


	Regarding claim 9,

Claim 4 of US Patent No. 10,809,471 B2
The method of claim 6 further comprising a smart function module to modify the electrical signal before sending to the host interface.
The pluggable optical module of claim 1 further comprising a smart function module to modify the electrical signal before sending to the host interface.


	Regarding claim 10, 
Claim 10 of Application No. 17/002918
Claim 5 of US Patent No. 10,809,471 B2
The method of claim 9 wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame.
The pluggable optical module of claim 4 wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US20150288449A1) in view of Sezerman et al. (US20070047875A1).
	Regarding claim 1, Coffey et al. discloses a pluggable optical module configured to be integrated to a host interface of a network equipment for tapping a signal of an optical transport link (Fig. 11; Fig. 12; the tap coupler 640) comprising:
	a first optical interface (Fig. 11; Para. 36; the duplex LC connector connects to QSFP transceivers in Switch A 610 as shown, wherein the optical interface is a standard optical connector such as a duplex LC connector); 
	a second optical interface (Fig. 11; Para. 36; the duplex LC connector connects to QSFP transceivers in Switch B 620 as shown, wherein the optical interface is a standard optical connector such as a duplex LC connector);
	a passive optical tap (Fig. 11; Fig. 12; the structure of tap coupler 640 is shown in Fig. 12. As shown in the figure, the coupler is a fused tapered optical coupler that taps signal by bringing two fiber cores together (see, Fling, Column 4, line 4-11). This is a passive device) creating a copy of an optical signal (Fig. 11; Para. 22; Para. 37; the data being transported in optical channel 510 is tapped or copied. This copied data is then used for traffic analysis and other maintenance purpose, wherein the tap coupler 640 receives optical signals from the optical channels 510, 512 and couples a portion of the energy from the optical channels to tap ports 642, which are connected to the QSFP ports 632) received from the first optical interface and transmitting the optical signal on the second optical interface (Fig. 11; Fig. 12; Para. 37; the tap coupler 640 receives optical signals from the optical channels 510 and 512 and couples a portion of the energy from the optical channels to tap ports 642 while the rest of the signals are passed through via through path 1 and through path 2), the passive optical tap transmitting the copy of the optical signal to an optical receiver (Fig. 11; Fig. 12; Para. 37; the tap coupler 640 receives optical signals from the optical channels 510 and 512 and couples a portion of the energy from the optical channels to tap ports 642, which are connected to the QSFP ports 632 of the third switch 630. The optical channel 510 is routed to output port via through path 1 while portion of the signal is tapped and routed to tap port 642 as shown in Fig. 12); and 
	wherein the passive optical tap can be disconnected from the pluggable optical module with no interruption to the signal (Fig.11; Fig. 12; The QSFP transceiver 632 is pluggable which can be disconnected from the tap coupler. The optical signal on channel 510 travels via through path 1 and transmitted to the Switch B 620, and thus the tapped signal output to the tap port does not interfere with optical signal 510 as shown even when the QSFP transceiver 632 of the monitor system is disconnected from the coupler).
	However, Coffey et al. does not expressly disclose the optical receiver transmitting the copy of the optical signal to the host interface coupled to the optical receiver.
	Sezerman et al. discloses the optical receiver transmitting the copy of the optical signal to the host interface coupled to the optical receiver (Fig. 8; Para. 27-28; Para. 31; the optical signal from the optical tap hits a detector 62, which converts the optical signal into an electrical signal. The electronics module 64 amplifies and digitizes the signal, wherein the microcontroller in electronics module 64 control the interchange of the readings between the device interface 66 and the outside world. This allows the measured optical signal to be sent to a remote location. Since the communication interface is generally bi-directional, it can collect information that can subsequently be passed through the interface to a host computer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a mechanism to transmit the data collected through the optical tap splitter to the host computer, as taught by Sezerman et al., in the present combination in order to remotely process the collected information through the optical tap splitter and to inform the collected information to the system operator.
	Regarding claim 2, the present combination discloses the pluggable optical module of claim 1, as described and applied above, wherein the pluggable optical module is selected from the group consisting of SFP, SFP+, CFP, QSFP, XFP, XEN PAK (Coffey et al., Fig. 11; the QSFP transceiver is shown).
	Regarding claim 4, the present combination discloses the pluggable optical module of claim 1, as described and applied above, further comprising a smart function module (Sezerman et al., Fig. 8; the electronic module 64) to modify the electrical signal before sending to the host interface (Sezerman et al., Fig. 8; Para. 27; the electronic module 64 amplifies and digitizes the signal).
	Regarding claim 5, the present combination discloses the pluggable optical module of claim 4, as described and applied above, wherein the smart function comprises one or more of rate conversion, packet filtering, traffic policing, traffic shaping, performance monitoring, performance statistics gathering, network synchronized time-stamping of captured frame (Sezerman et al., Fig. 8; Para. 6; a detector is provided. The detector is capable of detecting the light diverted from the optical fiber by the tap and provides a measurement of the strength of such diverted light. The service personnel can decide whether the network is operating within established limits and whether it is necessary to service the network. Thus, the system performs performance monitoring).	
	Regarding claim 6, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 1.
	Regarding claim 7, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 2.

	Regarding claim 10, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 5.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US20150288449A1) and Sezerman et al. (US20070047875A1) in view of Keiser (FTTX Concepts and Applications, 2006).
	Regarding Claim 3, the present combination discloses the pluggable optical module of claim 1, as described and applied above.
	However, the present combination does not expressly disclose creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit. 
	Keiser discloses creating a copy is achieved by a technology selected from a group of dielectric mirrors, beam splitter cubes, fuse biconical taper, planar lightwave circuit (Fig. 3.5; Page 54, section, 3.3.3, Tap coupler; Page 52, section 3.3 Optical Couplers; one can use a 2X2 device that has a coupling fraction of around 1 to 5 percent, which is selected and fixed during fabrication. Nominally, tap coupler is packaged as a three-port device with one arm of the 2X2 coupler being terminated inside the package. The coupling devices can be fabricated by means of planar optical waveguides using material such as lithium niobate). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Keiser with the present combination. One of ordinary skill in the art would have been motivated to do so because, although Coffey et al. discloses a tap coupler that sends a portion of the same optical output signal to tap output ports, Coffey et al. does not 
	Regarding claim 8, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.